                   1   LATHAM & WATKINS LLP                           LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)              CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                          Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                      kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                          Jon M. Greenbaum (Bar No. 166733)
                         Shannon D. Lankenau (Bar No. 294263)              jgreenbaum@lawyerscommittee.org
                   4      shannon.lankenau@lw.com                       Ezra D. Rosenberg (admitted pro hac vice)
                       505 Montgomery Street, Suite 2000                   erosenberg@lawyerscommittee.org
                   5   San Francisco, CA 94111                          Dorian L. Spence (pro hac vice
                       Telephone: 415.391.0600                        forthcoming)
                   6   Facsimile: 415.395.8095                             dspence@lawyerscommittee.org
                                                                        Ajay P. Saini (admitted pro hac vice)
                   7   LATHAM & WATKINS LLP                                asaini@lawyerscommittee.org
                        Richard P. Bress (admitted pro hac vice)        Maryum Jordan (Bar No. 325447)
                   8       rick.bress@lw.com                               mjordan@lawyerscommittee.org
                        Melissa Arbus Sherry (admitted pro hac vice)    Pooja Chaudhuri (Bar No. 314847)
                   9       melissa.sherry@lw.com                          pchaudhuri@lawyerscommittee.org
                        Anne W. Robinson (admitted pro hac vice)      1500 K Street NW, Suite 900
               10           anne.robinson@lw.com                      Washington, D.C. 20005
                        Tyce R. Walters (admitted pro hac vice)       Telephone: 202.662.8600
               11          tyce.walters@lw.com                        Facsimile: 202.783.0857
                        Genevieve P. Hoffman (admitted pro hac vice)  Additional counsel and representation
               12          genevieve.hoffman@lw.com                   information listed in docket
                        Gemma Donofrio (admitted pro hac vice)
               13          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               14      Washington, D.C. 20004
                       Telephone: 202.637.2200
               15      Facsimile: 202.637.2201
                                                  UNITED STATES DISTRICT COURT
               16                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                          SAN JOSE DIVISION
               17
                       NATIONAL URBAN LEAGUE et al.,                  CASE NO. 5:20-cv-05799-LHK
               18
                                                      Plaintiffs,     DECLARATION OF SADIK HUSENY
               19
                                    v.                                IN SUPPORT OF PLAINTIFFS’ REPLY
               20                                                     BRIEF FOR MOTION FOR STAY AND
                       WILBUR L. ROSS, JR., et al.,                   PRELIMINARY INJUNCTION
               21
                                                      Defendants.     Date:    September 17, 2020
               22                                                     Time:    1:30 p.m.
                                                                      Place:   Courtroom 8, 4th Floor, San Jose
               23
                                                                      Judge:   Hon. Lucy H. Koh
               24

               25

               26
               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    HUSENY DECL. ISO PLTFS.’ REPLY FOR MOT. FOR
                                                                                  STAY AND PRELIM. INJUNCTION
                   1   I, Sadik Huseny, declare as follows:

                   2             1.   I am an active member of the State Bar of California, a member in good standing

                   3   of the Bar of this Court, a partner at Latham & Watkins LLP, and counsel for Plaintiffs in the

                   4   above-titled action. I make this declaration in support of Plaintiffs’ Reply Brief for Motion for

                   5   Stay and Preliminary Injunction. I have personal, first-hand knowledge of the matters set forth

                   6   below and, if called as a witness, I could and would testify competently thereto.

                   7             2.   Attached hereto as Exhibit 16 is a true and correct copy of Congressional

                   8   Research Service Report R43520, Community Development Block Grants and Related

                   9   Programs: A Primer, dated April 30, 2014, available at

               10      https://crsreports.congress.gov/product/pdf/R/R43520.

               11                3.   Attached hereto as Exhibit 17 is a true and correct copy of screenshots taken on

               12      September 14, 2020 from the website https://www.censushardtocountmaps2020.us/.

               13                4.   Attached hereto as Exhibit 18 is a true and correct copy of 2020 Census Housing

               14      Unit Enumeration Progress by State dated September 11, 2020, available at

               15      https://2020census.gov/content/dam/2020census/news/daily-nrfu-rates/nrfu-rates-report-09-

               16      11.pdf.

               17                5.   Attached hereto as Exhibit 19 is a true and correct copy of a post, dated July 6,

               18      2020, from the Rose Institute, Southern California Faces Loss of One Congressional District,

               19      May narrowly hold on to second, available at https://roseinstitute.org/southern-california-faces-

               20      loss-of-one-congressional-district-may-narrowly-hold-on-to-second/.

               21                6.   Attached hereto as Exhibit 20 is a true and correct copy of a press release from

               22      Election Data Services, Montana Gains California’s Seat With New 2019 Census Estimates; But

               23      Alabama & Ohio to also lose by 2020, dated December 30, 2019, available at

               24      https://www.electiondataservices.com/wp-

               25      content/uploads/2019/12/NR_Appor19wTablesMaps.pdf.

               26                7.   Attached hereto as Exhibit 21 is a true and correct copy of GAO-20-671R
               27      regarding the 2020 Census, titled “Recent Decision to Compress Census Timeframes Poses

               28      Additional Risks to an Accurate Count,” available at
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       1     HUSENY DECL. ISO PLTFS.’ REPLY FOR MOT. FOR
                                                                                         STAY AND PRELIM. INJUNCTION
                   1   https://www.gao.gov/assets/710/709015.pdf, from the U.S. Government Accountability Office,

                   2   dated August 27, 2020.

                   3          8.      Attached hereto as Exhibit 22 is a true and correct copy of an internal Census

                   4   Bureau document, dated August 3, 2020, released in connection with Exhibit 26, and available at

                   5   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/Census%20Slid

                   6   e%20Deck%20Aug%203%202020.pdf. A press release regarding the letter that also links to the

                   7   document is available at https://oversight.house.gov/news/press-releases/oversight-committee-

                   8   releases-new-internal-census-bureau-document-warning-of-risk.

                   9          9.      Attached hereto as Exhibit 23 is a true and correct copy of the Declaration of

               10      Albert E. Fontenot, Jr., filed on September 11, 2020 in La Unión del Pueblo Entero, et al. v.

               11      Donald J. Trump, et al., Case No. 8:19-cv-02710-PX-PAH-ELH (D. Md.).

               12             10.     Attached hereto as Exhibit 23-B is a true and correct copy of a redline prepared

               13      by counsel, comparing the substantive numbered paragraphs from Exhibit 33 with the

               14      substantive numbered paragraphs from Mr. Fontenot’s declaration in this case, Dkt. 81-1.

               15             11.     Attached hereto as Exhibit 24 is a true and correct copy of a New York Times

               16      article by Katie Rogers and Peter Baker, Trump Seeks to Stop Counting Unauthorized

               17      Immigrants in Drawing House Districts, dated July 23, 2020, available at

               18      https://www.nytimes.com/2020/07/21/us/politics/trump-immigrants-census-redistricting.html.

               19             12.     Attached hereto as Exhibit 25 is a true and correct copy of a letter from Speaker

               20      Pelosi and Senator Schumer to Secretary of Commerce Ross and Census Bureau Director

               21      Dillingham, dated September 4, 2020, available at

               22      https://www.democrats.senate.gov/imo/media/doc/Census%20letter%20-

               23      %20Speaker%20Leader%20Final.pdf.

               24             13.     Attached hereto as Exhibit 26 is a true and correct copy of a letter from Carolyn

               25      B. Maloney, Chairwoman of the House Committee on Oversight and Reform to Speaker Pelosi,

               26      Minority Leader McCarthy, Majority Leader McConnell, and Minority Leader Schumer, dated
               27      September 2, 2020, available at

               28      https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/2020-09-

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       2     HUSENY DECL. ISO PLTFS.’ REPLY FOR MOT. FOR
                                                                                         STAY AND PRELIM. INJUNCTION
                   1   02.CBM%20to%20%20House%20and%20Senate%20Leadership%20re%20Census.pdf. A

                   2   press release regarding the letter that also links to the letter is available at

                   3   https://oversight.house.gov/news/press-releases/oversight-committee-releases-new-internal-

                   4   census-bureau-document-warning-of-risk.

                   5           14.     Attached hereto as Exhibit 27 is a true and correct copy of a weather.com article

                   6   by Ron Brackett and Jan Wesner Childs, Hurricane Laura: Two C-130s Land in Port Arthur,

                   7   Texas for “Last Chance” Evacuation; Louisiana Prepares for Storm Surge, dated August 26,

                   8   2020, available at https://weather.com/news/news/2020-08-26-hurricane-laura-texas-louisiana-

                   9   evacuations-preparations.

               10              15.     Attached hereto as Exhibit 28 is a true and correct copy of a USA Today article

               11      by Wyatte Grantham-Philips and Joel Shannon, About 560 wildfires burn in California as more

               12      than 100,000 people evacuate: Here’s what we know, dated August 21, 2020, available at

               13      https://www.usatoday.com/story/news/nation/2020/08/21/california-wildfires-how-many-

               14      burning-what-we-know/3406246001/.

               15              16.     Attached hereto as Exhibit 29 is a true and correct copy of Hansi Lo Wang,

               16      ‘We’re Running Out of Time’: Census Turns to Congress to Push Deadlines, NPR, dated May

               17      27, 2020, available at https://www.npr.org/sections/coronavirus-live-updates/2020/05/27/

               18      863290458/we-re-running-out-of-time-census-turns-to-congress-to-push-deadlines/.

               19              17.     Attached hereto as Exhibit 30 is a true and correct copy of Hansi Lo Wang,

               20      Trump Officials Ask to Delay Census Data for Voting Districts, House Seats, NPR, April 13,

               21      2020, available at https://www.npr.org/2020/04/13/833546675/trump-officials-ask-to-delay-

               22      census-data-for-voting-districts-house-seats/.

               23              18.     Attached hereto as Exhibit 31 is a true and correct copy of testimony by J.

               24      Christopher Mihm, Managing Director of Strategic Issues at the U.S. Government

               25      Accountability Office, to the Committee on Oversight and Reform of the U.S. House of

               26      Representatives, dated September 10, 2020, available at
               27      https://www.gao.gov/assets/710/709291.pdf.

               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           3    HUSENY DECL. ISO PLTFS.’ REPLY FOR MOT. FOR
                                                                                            STAY AND PRELIM. INJUNCTION
                   1             19.   Attached hereto as Exhibit 32 is a true and correct copy of 2020 Census Housing

                   2   Unit Enumeration Progress by State dated September 13, 2020, available at

                   3   https://2020census.gov/content/dam/2020census/news/daily-nrfu-rates/nrfu-rates-report-09-

                   4   13.pdf.

                   5

                   6   I declare under penalty of perjury that the foregoing is true and correct.

                   7

                   8   Executed on: September 15, 2020                    LATHAM & WATKINS LLP

                   9                                                      By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               10
                                                                          Sadik Huseny (Bar No. 224659)
               11                                                         LATHAM & WATKINS LLP
                                                                          505 Montgomery Street, Suite 2000
               12                                                         San Francisco, CA 94111
                                                                          Telephone: 415.391.0600
               13                                                         Facsimile: 415.395.8095
               14                                                         Attorney for Plaintiffs National Urban League;
                                                                          League of Women Voters; Black Alliance for
               15                                                         Just Immigration; Harris County, Texas; King
                                                                          County, Washington; City of San Jose,
               16                                                         California; Rodney Ellis; Adrian Garcia; and
                                                                          the NAACP
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        4     HUSENY DECL. ISO PLTFS.’ REPLY FOR MOT. FOR
                                                                                          STAY AND PRELIM. INJUNCTION
